United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-3165
                                     ___________

Robert J. Storay,                       *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
City of Little Rock, Arkansas           *
(originally sued as Little Rock         * [UNPUBLISHED]
Police Department); Chad O’Kelly,       *
Officer, Little Rock Police Department; *
Spencer Smith, Officer, Little Rock     *
Police Department; Ashley Helton,       *
Sargent, Little Rock Police Department, *
                                        *
              Appellees.                *
                                  ___________

                               Submitted: January 26, 2011
                                  Filed: February 2, 2011
                                   ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       In this civil rights action against the City of Little Rock (City) and three police
officers, Robert Storay appeals the district court’s1 adverse grant of summary


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
judgment in favor of the City and the court’s order granting the police officers’ motion
to dismiss. Upon careful review, we conclude that the grant of summary judgment in
favor of the City was proper. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-
91 & n.55, 694 (1978) (plaintiff seeking to impose liability on local government body
under 42 U.S.C. § 1983 must show official policy or widespread custom or practice
of unconstitutional conduct that caused deprivation of constitutional rights); see also
City of Canton v. Harris, 489 U.S. 378, 388 (1989) (inadequacy of police training may
serve as basis for § 1983 liability only where failure to train amounts to deliberate
indifference to rights of persons with whom police come into contact); Mason v. Corr.
Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009) (summary judgment reviewed
de novo); Herring v. Canada Life Assurance Co., 207 F.3d 1026, 1029 (8th Cir. 2000)
(in responding to properly supported summary judgment motion, opponent must come
forward with specific facts showing there is genuine issue for trial). We also conclude
that the district court did not abuse its discretion in granting the police officers’
motion to dismiss, in light of Storay’s repeated failures to comply with the district
court’s orders; however, we conclude that the dismissal should have been without
prejudice. See Doe v. Cassel, 403 F.3d 986, 989-90 (8th Cir. 2005) (per curiam)
(district court did not abuse its discretion in dismissing complaint where, among other
things, plaintiff repeatedly failed to comply with district court’s orders; dismissal with
prejudice should only be imposed in cases of wilful disobedience of court order or
persistent failure to prosecute complaint).

       Accordingly, the judgment is modified to reflect that the dismissal as to
defendants Chad O’Kelly, Spencer Smith, and Ashley Helton is without prejudice, and
the judgment as modified is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                           -2-